 

Exhibit 10.1

 

Akers BioSciences, Inc.

 

Lock-Up/Leak-Out Agreement

 

November 11, 2020

 

This Lock-Up/Leak-Out Agreement (this “Agreement”) is executed in connection
with the Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”), by and among Akers BioSciences, Inc., a New Jersey corporation
(“Parent”), XYZ Merger Sub Inc., a Florida corporation (“Merger Sub”), and MyMD
Pharmaceuticals, Inc., a Florida corporation (“Company”), dated as of November
11, 2020. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Merger Agreement.

 

In connection with, and as an inducement to, the parties entering into the
Merger Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned, by executing this
Agreement, agrees that, without the prior written consent of the Parent, during
the period commencing at the Effective Time and continuing until the end of the
Lock-Up Period (as hereinafter defined), the undersigned will not: (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, make any short sale or otherwise transfer or dispose of or lend,
directly or indirectly, any shares of Parent Common Stock or any securities
convertible into, exercisable or exchangeable for or that represent the right to
receive Parent Common Stock (including without limitation, Parent Common Stock
which may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations of the Securities and Exchange Commission and
securities which may be issued upon exercise of a stock option or warrant)
whether now owned or hereafter acquired (the “Securities”); (2) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Parent
Common Stock or such other securities, in cash or otherwise; (3) make any demand
for or exercise any right with respect to, the registration of any Parent Common
Stock or any security convertible into or exercisable or exchangeable for Parent
Common Stock; ; or (4) publicly disclose the intention to do any of the
foregoing (each of the foregoing restrictions, the “Lock-Up Restrictions”).

 

Notwithstanding the terms of the foregoing paragraph, the Lock-Up Restrictions
shall automatically terminate and cease to be effective on the date that is
one-hundred and eighty (180) days after the Effective Time. The period during
which the Lock-Up Restrictions apply to the Securities shall be deemed the
“Lock-Up Period” with respect thereto. In addition, beginning on the date that
is one-hundred and eighty (180) days after the Effective Time and ending on the
date that is one-hundred and eighty (180) days after such date (the “Leak-Out
Period”), the undersigned may dispose of Parent Common Stock only in accordance
with the volume limitations set forth in paragraph (e) of Rule 144 promulgated
under the U.S. Securities Act of 1933, as amended (even if the undersigned is
not then subject to the requirements of paragraph (e) of such Rule 144 pursuant
to the provisions of Rule 144) (“Leak Out Restrictions”); provided that with
respect to any shares of Parent Common Stock issued upon the exercise of options
and warrants, the Leak-Out Period shall be deemed to be the period commencing
one-hundred and eighty (180) days after the Effective Time and ending on the
date that is three-hundred and sixty (360) days after such date .

 

 

 

 

The undersigned agrees that the Lock-Up Restrictions and Leak-Out Restrictions
preclude the undersigned from engaging in any hedging or other transaction with
respect to any then-subject Securities which is designed to or which reasonably
could be expected to lead to or result in a sale or disposition of such
Securities in violation of the Lock-Up Restrictions (during the Lock-Up Period)
or Leak-Out Restrictions (during the Leak-Out Period) even if such Securities
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
or call option) with respect to such Securities or with respect to any security
that includes, relates to, or derives any significant part of its value from
such Securities.

 

Notwithstanding the foregoing, the undersigned may transfer any of the
Securities, whether or not during the Lock-Up Period (1) as a bona fide gift or
gifts or charitable contribution(s), (2) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, (3) if
the undersigned is a corporation, partnership, limited liability company, trust
or other business entity (A) to another corporation, partnership, limited
liability company, trust or other business entity that is a direct or indirect
affiliate (as defined in Rule 405 promulgated under the Securities Act of 1933,
as amended) of the undersigned or (B) as distributions of Securities to limited
partners, limited liability company members, stockholders or trust beneficiaries
of the undersigned or holders of similar equity interests in the undersigned,
(4) by operation of law, such as pursuant to a qualified domestic order or as
required by a divorce settlement, (5) by will, other testamentary document or
intestate succession, (6) to any immediate family member, any investment fund,
family partnership, family limited liability company or other entity controlled
or managed by the undersigned, (7) to a nominee or custodian of a person or
entity to whom a disposition or transfer would be permissible under clauses (1)
through (6), (8) pursuant to a bona fide third party tender offer, merger,
consolidation or other similar transaction made to all holders of the Parent’s
capital stock involving a change of control of the Parent, provided that in the
event that such tender offer, merger, consolidation or other such transaction is
not completed, the Securities shall remain subject to the restrictions contained
in this Agreement or (9) sales of Parent Common Stock in open-market
transactions at a price per share equal to in excess of $10.00 (as adjusted for
stock splits, stock dividends, reverse stock splits, share combinations and
similar changes in the Parent Common Stock after the date hereof); provided, in
the case of clauses (1)-(7), that (A) such transfer shall not involve a
disposition for value, (B) the transferee agrees in writing with Parent to be
bound by the terms of this Agreement and (C) no filing by any party under
Section 16(a) of the Exchange Act shall be required or shall be made voluntarily
in connection with such transfer. For purposes of this Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.

 

In addition, the foregoing restrictions shall not apply to: (1) the vesting,
settlement, or cash exercise of stock options granted pursuant to equity
incentive plans existing immediately following the Effective Time; provided that
it shall apply to any of the Securities issued upon such exercise; or (2) the
vesting, settlement, or cash exercise of warrants into Parent Common Stock or
the conversion of any other security convertible into Parent Common Stock that
are outstanding as of the Effective Time; provided, in each case, that it shall
apply to any of the Securities issued upon such conversion or exercise. The
undersigned agrees that, to the extent that the undersigned is a holder of any
options or warrants to purchase shares of Parent Common Stock, that during the
period commencing at the Effective Time and ending on the two (2) year
anniversary thereof, the undersigned may only exercise such options and warrants
for cash and will not seek to effect any “cashless exercise” or “net exercise”
of such warrants and/or options (provided that during the Leak-Out Period
nothing shall prevent the undersigned from paying the exercise price of options
through a “same day sale” process in which the undersigned elects to sell
through a broker a sufficient number of shares of Parent Common Stock issuable
upon the exercise of such options to fund the exercise price of the options).

 

2

 

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if the Merger Agreement is terminated prior to
the Effective Time pursuant to its terms, upon the date of such termination.

 

The undersigned understands that Parent and the Company are entering into the
Merger Agreement in reliance upon this Agreement.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Agreement, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of the Parent and the undersigned in respect of the subject matter
hereof and supersedes all prior understandings, agreements or representations by
or among the Parent and the undersigned, written or oral, to the extent they
relate in any way to the subject matter hereof.

 

  Very truly yours,           Printed Name of Holder         By:       Signature
              Printed Name of Person Signing   (and indicate capacity of person
signing if   signing as custodian, trustee, or on behalf of an entity)

 

3

 